The opinion of the court was delivered by
Strong, J.
Looking at the transaction between Housler and Britton as a parol contract to sell, we entirely concur in the view taken of it by the learned judge of the Court of Common Pleas. The points propounded by the plaintiff below were in strict accordance with the law, as it has repeatedly been declared in this court, and the Court of Common Pleas could do nothing else than affirm them.
But was not the case rather one of resulting trust ? The court below thought it was not, because the conveyance made by Housler to Felt, instead of Britton, involved no greater violation of faith than exists in every breach of a parol contract. This would be quite correct if a resulting trust could only arise from the breach of a contract. But it was the payment of the consideration-money of the purchase from McHarg & Richardson, if anything, which gave birth to the trust. The testimony of Goodrich tended to show that a part of that purchase-money was paid by Britton, and if it was, the law raised a trust in his favour. Both Housler and Britton, it is t.rue, contradict the testimony of Goodrich in this particular. The existence of a trust, then, was dependent upon the finding of the jury as to which of the witnesses they believed, and this was not submitted to them.
All this, however, is immaterial to the case as it was presented. Even if Britton had an equity arising either from a parol contract of sale, or from the payment of a portion of the original purchase-money, the plaintiff was entitled to a verdict and judg*308ment. That purchase-money had been paid only in part, and the plaintiff, holding the legal title, was of course entitled to the possession. To protect himself under his alleged equity, the defendant should have tendered the unpaid balance of the purchase-money, or at least have asked for a conditional verdict. He did neither, and left himself defenceless.
The judgment is affirmed.